Adams, J.:
The plaintiff rests his contention as to the invalidity of the assessment which he asks to have vacated upon several separate and distinct grounds, only two of which do we deem it necessary to consider upon this review.
Section 1 of chapter 466 of the Laws of 1892, which authorizes the city of Buffalo to take such lands, streets, highways and turnpikes in the fifth and eleventh wards of the city and in the town of West Seneca, as may be selected by the park commissioners of that city, for one or more public parks or approaches leading thereto, provides that the land thus taken “ shall be under the control and management of the said park commissioners, and shall be maintained and improved, the same as the existing system of parks and approaches in said city, as provided in and by title eleven of chapter one hundred and five of the laws of eighteen hundred and ninety-one, and the other provisions of said chapter applicable thereto.”
And section 2 of the same act reads as follows, viz.: “ the same powers of control, maintenance, construction and jurisdiction, which are conferred by title eleven of chapter one hundred and five of the laws of eighteen hundred and ninety-one, upon the city of Buffalo, * * * over public parks, approaches, streets, roads and avenues in said title mentioned, shall extend and apply to *382all parks and approaches authorized by. this act, and also to all parks and approaches heretofore acquired by said city in said fifth and eleventh wards and said town of West Seneca.”
And the contention is that these two sections are obnoxious to-section 17 of article 3 of the Constitution of this State, which declares that “Ho act shall be passed which shall provide that any existing law, or any part thereof, shall be made or deemed a part of said act, or which shall enact that any existing law, or part thereof,, shall be applicable, except by inserting it in such act,” in that they provide in effect that certain portions of the charter of the city of Buffalo, which are not specifically embraced within the act, shall be-applicable thereto.
The question which this contention presents is one which has -frequently been adjudicated, and, although it arises here in a somewhat novel form, we think it falls within the principle established by these repeated adjudications, which is, that a constitutional provision which attempts to regulate the language and forms of expression to be used in legislative enactments is not to be so construed as-to embrace cases not fairly within its just purposes or policy, or the evils it was intended to correct-, although they may be within its-letter; and that when, as in this case, a statute, after granting certain privileges and powers to a municipality, refers to an existing local statute in order to indicate the procedure, or the administrative: details necessary for the accomplishment of its purposes, it is not-within the inhibitory clause of the Constitution to which reference has just been made. (People ex rel. Commissioners v. Banks, 67 N. Y. 568; Matter of Union Ferry Co., 98 id. 139, 158; People ex rel. Everson v. Lorillard, 135 id. 285 ; Curtin v. Barton, 139 id. 505; Matter of Buffalo Traction Co., 25 App. Div. 447; affd., 155 N. Y. 700.)
The evil which this provision of the Constitution was designed to-correct was the incorporating into legislative enactments by a mere reference to some existing statute a clause or provision affecting public or private interests to an extent or in a manner not disclosed upon the face of the act itself, and of which the legislators might, be utterly ignorant at the time of its enactment. (People ex rel. Commissioners v. Banks, supra.)
The act of 1892 (Chap. 466), upon the authority of which the: *383proceedings lying at the foundation of this action were set in motion, does not, as we construe it, conceal or obscure its real import ; neither does it, by reference to another and existing statute, affect either public or private interests in such a manner as may not have-been readily comprehended by the Legislature which enacted it. Its object is obviously to confer upon the city of Buffalo the right to take lands for certain purposes. The nature and extent of the-power conferred, as well as the duty imposed as a condition of its-exercise, are clearly indicated in the language of the act; and the-reference to another statute, which is the city charter, is designed simply to confer upon a certain department of the city government the right to control and manage the lands taken, after the proceedings for their condemnation shall have terminated, in the same manner as other lands used for park purposes are controlled and managed. In other words, the statute referred to did not affect or qualify the substance of the later legislation, but it simply regulated and specified the details of its administration.
If any doubt existed as to the true construction of the provisions-we have been considering, that doubt would be readily removed, we-think, upon reading section 8 of the act, which, among other things,, provides that: “ The said lands shall vest forever in the city of Buffalo for the uses and purposes in this act mentioned, and the-said park commissioners shall be entitled to enter upon, take possession of and forever use the said lands as an addition to and a part of the public parks, approaches thereto and streets connecting the- ■ same which are now under their jurisdiction.”
We conclude, therefore, that the first ground upon which the plaintiff rests his contention is inefficient, and shall consequently proceed to the consideration of another ground which, in our opinion, possesses much greater force.
Section 12 of the act of 1892 provides that, for the purpose of paying for lands which may be taken under the preceding sections, as well as for defraying the expense of laying out, improving and embellishing the same, the bonds of the city, in an amount not exceeding $100,000, shall be issued by the mayor and comptroller from time to time as the same shall be required, and that such bonds and the proceeds thereof “ shall constitute the fund for paying the cost of the lands taken under the provisions of this act, and the *384expenses of acquiring the title thereto and for the laying out, improvement and the embellishment thereofP
It is not pretended by the defendant that any bonds have been issued for the payment of the lands taken or that any fund has been created for defraying the expense of laying out, improving and embellishing the same. On the contrary, it is conceded that resort has been had to section 315 of the city charter (Laws of 1891, chap. 105) which provides that one-half of the entire expense of opening, grading, paving or constructing parkways, roads or approaches shall be paid from the general fund of the city, and that the other half shall be defrayed by local assessment upon the lands adjacent to such approaches and which the assessors shall determine to be benefited thereby.
This action upon the part of the park commissioners was taken upon the theory that, by virtue of sections 1, 2 and 8 of chapter 466 of the Laws of 1892, they had “ the same powers of control, maintenance, construction and jurisdiction ” over the lands acquired by that act as they had over the existing parks and approaches within the city; and it is argued that, inasmuch as the lands which the commissioners are laying out and improving are all within the city limits, the method provided by the charter for defraying the expenses thereof should be followed, and that it would be inequitable and incongruous to adopt the method provided by section 12 of the act of 1892.
There would be much force in this contention if the last-mentioned act simply conferred the powers specified in sections 1 and 2 and was silent as to the manner in which the expense of laying out, improving and embellishing the lands taken for public parks should be met; for, in that case, as we have seen, it might with some propriety be claimed that the method provided by the city charter for defraying such expense was one of the details of administration contemplated by the act or that the later act was in the nature of a supplement to prior legislative enactments relating to the same subject. But the difficulty with the defendant’s position is that the act of 1892 contains within its provisions a complete scheme, not only for acquiring lands for parkway purposes, but also for defraying the expense of converting the lands thus acquired into parks and approaches. And this being the case, we are unable to see exactly *385upon what theory the defendant can invoke such provisions of the ¡statute as enable it to acquire lands for a particular purpose and ignore or disregard such as specify the manner in which the expense of improving and embellishing the same shall be defrayed.
We are not unmindful of the fact that title 11 of the defendant’s charter, which creates the department of parks and defines the powers and duties of the park commissioners, also provides a method •or plan for defraying certain expenses which may be incurred by ■such commissioners in the performance of their official duties, and that that method is the one which has been resorted to by the •defendant in the present instance. Neither do we overlook the reason assigned by the learned counsel for adopting that method rather than the one provided by the act of 1892; but that reason ■seems to us an inadequate one.
As has just been remarked, the act of 1892 provides not only how lands shall be taken for park purposes, but it likewise directs that the bonds authorized by section 12 or their proceeds shall constitute a fund “ for paying the cost of the lands taken. * * * and for the laying out, improvement and the embellishment thereof.” This language is clear and explicit, and there is but one way of ■evading its plain import, which is by adopting the theory of the learned counsel that a literal construction thereof would bring the section into direct conflict with certain provisions of the defendant’s charter and thus lead to a result which would be antagonistic to the legislative intent. That the rule of construction here invoked ■does exist is not to be denied, for “ * * * where it is apparent that a strict construction of a statute would defeat the main purpose ■or object, not only of the statute, but of other legislative enactments which relate to the same subject, and which have been enacted in pursuance of and according to a general purpose of accomplishing a particular result, such interpretation should not be upheld, as it would be absurd to say that the lawmakers designed to secure a result which would be antagonistic to their plain and clear intention.” (People ex rel. Wood v. Lacombe, 99 N. Y. 43, 50.)
This rule, however, does not go to the extent of controlling the plain language of a statute by any supposed policy of previous enactments (Goodrich, v. Russell, 42 N. Y. 177), and, therefore, we *386thinlc it inapplicable to the present case. A careful reading of title' 11 of the defendant’s charter makes it obvious to our mind that, it simply confers upon the park commissioners the right to oversee- or superintend the parks and approaches of the city already in existence, and as an incident thereto to lay out and regulate the same. It does not confer upon them the power to acquire additional lands-for park purposes; neither does it- provide any way of paying for lands thus acquired, and it certainly can have no relation to lands lying outside of the city limits. It cannot, therefore, in our opinion, be regarded as indicating an intent at all antagonistic to or which will be defeated by a literal interpretation of a subsequent, statute, obviously designed to meet peculiar conditions and which contains within its provisions a perfect and complete system whereby the object sought may be accomplished.
These views lead to the conclusion that the plaintiff is correct in-Ms contention that the local assessment complained of is invalid and should for that reason be set aside.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Follett and McLennan, JJ., concurred; Spring, J., dissented in an opinion in which Hardin, P. J., concurred.